Citation Nr: 1444122	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability, to include degenerative joint disease (DJD), is as likely as not related to his military service.


CONCLUSION OF LAW

A right knee disability, to include DJD, is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during ser26783vice, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he has a right knee disability that was incurred during his military service.  See, e.g., the substantive appeal dated June 2013.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed right knee disability is attributable to his active duty service.

The Board recognizes that the RO has alternatively adjudicated entitlement to service connection for a right knee as secondary to the service-connected low back disability.  See the statement of the case (SOC) dated June 2013.  However, as the Board finds sufficient evidence of service connection on a direct basis, any implied contentions of secondary service connection need not be discussed.

The Veteran asserts that he injured his right knee while participating in a judo presentation during his active duty service.  See the substantive appeal dated June 2013.  To this end, his service treatment records (STRs) document in-service treatment for a back injury sustained during a judo presentation.  However, the STRS, including the June 1960 service separation examination, do not document any complaint of or treatment for a right knee injury.

A June 2009 private x-ray report documented diagnoses of mild DJD and chondrocalcinosis of the menisci of the right knee.

In a January 2010 letter, Dr. R.A.G. reported that he had begun treating the Veteran for right knee complaints in 1984, at which time the Veteran reported a history of injuries sustained during a judo demonstration in 1959.  The Veteran indicated that, during the exercise, "he was thrown so hard that he was unable to get up off the mat."  Dr. R.A.G. then stated, I "believe, based on his history and my treatment of him over the years since 1984, that this history is consistent with the current diagnos[i]s he carries of . . . diminished range of motion in the right knee with chronic knee pain."

The Veteran was afforded VA examinations in December 2010 and June 2011 which confirmed a continuing diagnosis of degenerative arthritis of the right knee.

In support of his claim, the Veteran submitted a letter from his orthopedic surgeon, Dr. S.H.K.  In the November 2011 letter, Dr. S.H.K. noted the Veteran's reported history of in-service injury.  Dr. S.H.K. explained, "[t]his injury caused his knee to hyperextend resulting in an injury to both his knees and his lower back.  Serial x-rays in our office have confirmed that he does have osteoarthritis, in addition to a posterior cruciate ligament injury which is typically the result either from a direct blow or hyperextension."  Dr. S.H.K. continued, "[n]ow at the age of 71, his arthritis has progressed. . . In conclusion, I believe, it is my opinion that his injuries to his knee that he sustained while on active duty causatively related to his condition at the present time."

The Veteran also submitted another letter from his treating physician, Dr. R.A.G.  In the November 2011 letter, Dr. R.A.G. reiterated that he has known the Veteran for over twenty years and is familiar with the Veteran's report of in-service injury to his right knee during a judo demonstration.  Dr. R.A.G. continued, "[h]e has certainly had, for essentially the entire time that I have known him, pain in his knee that he has lived with and done the best he could to tolerate."  He concluded, "[i]t is my belief, based on the information that has been shared with me by [the Veteran] on numerous occasions in the past and in my position as his primary care physician, that the predominance of the evidence of the causality of his right knee problems originated when he had his knee injured in the event described by him..."

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the right knee disability is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for a right knee disability.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


